       Case 4:20-cv-03365 Document 15 Filed on 01/06/21 in TXSD Page 1 of 2




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

COQEICMIRTVU DAVIS,

         Plaintiff,

v.                                           Civil Action No.: 4:20-CV-03365

REGIONAL ACCEPTANCE
CORPORATION,

         Defendant.


     DEFENDANT REGIONAL ACCEPTANCE CORPORATION’S MOTION TO STAY

         Defendant Regional Acceptance Corporation (“Regional Acceptance” or “Defendant”), by

and through its undersigned counsel, respectfully requests that the Court stay this matter pending

the United States Supreme Court’s decision in Facebook, Inc. v. Duguid, No. 19-511. The reasons

in support of this motion are set forth in Regional Acceptance’s Memorandum in Support, filed

herewith.


Dated:      January 6, 2021                  Respectfully submitted,

                                             REGIONAL ACCEPTANCE CORPORATION

                                             By: /s/ Virginia Bell Flynn
                                             Virginia Bell Flynn
                                             Texas Bar No. 24101258
                                             TROUTMAN PEPPER HAMILTON SANDERS LLP
                                             301 S College Street, 34th Floor
                                             Charlotte, NC 28202
                                             Telephone: (704) 998-4050
                                             Facsimile: (704) 998-4051
                                             E-mail: virginia.flynn@troutman.com

                                             Counsel for Regional Acceptance
                                             Corporation




112145055
       Case 4:20-cv-03365 Document 15 Filed on 01/06/21 in TXSD Page 2 of 2




              CERTIFICATE OF CONFERENCE PURSUANT TO LR7.1(D)

        I hereby certify that undersigned counsel for Defendant Regional Acceptance Corporation

conferred with Plaintiff’s counsel, Omar Sulaiman, regarding the relief sought in this Motion and

the parties are not in agreement regarding the requested stay.



                                                     /s/ Virginia Bell Flynn




112145055
